DETAILED ACTION
This office action is in response to the communication received on 10/20/2022 concerning application no. 16/622,744 filed on 12/13/2019.
Claims 1-2, 5-6, 8-11, and 14-16 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Claims 1-2, 5-6, 8-11, and 14-16 are pending.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that there is support in the specification and it is clear what is referred to as “mechanically adjusting”. Applicant relies on paragraph 0087 and original claim 12 and states "[i]n another preferred embodiment of the invention, the distance and angle between each individual gamma ray Compton detector may be fixed or be mechanical adjustable." Furthermore, Applicant alleges that one with ordinary skill in the art would know how to mechanically adjust.
Examiner disagrees. The issue is not singularly about the term “mechanically adjusting”. Applicant’s recitation of means plus function language has invoked 112(f). Repeating the analysis in the prior action, filed 07/20/2022, and the analysis below, the invocation of 112(f) is a three prong test. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
So, the claim recites “means for mechanically adjusting the relative distance…”. Prong 1 is met as the element recites “means for”. Prong 2 is met as “mechanically adjusting” is a functional language. That is, there is an adjustment of distances. Prong 3 is met as there is no structure in the entirety of the claim element about the means type language. The claim continues to discuss functional language such as “said means is adapted to adjust independently the distance”. However, there is still no structure imparted in the claim that denies the invocation of 112(f).
Once 112(f) interpretation has been invoked, the specification is reviewed for structural elements that can perform the functional language of the claimed adjusting. There are two recitations of adjusting distance in the specification and none of them impart structure. Paragraph 0034 with “[0034] In another preferred embodiment of the invention, the distance and angle between each individual gamma ray Compton detector may be fixed or be mechanical adjustable. Alternatively, it is possible to use a monolithic detector of a certain volume, capable of distinguish at least two interactions of a gamma ray inside said volume.” Paragraph 0087 with “ In another preferred embodiment of the invention, the distance between each individual gamma detector (2a, 2b) of each Compton detector (2) may be fixed or be mechanically adjustable, according to the needs from the information provided by the ultrasound image in order to maximize the result according to the position of the damage.” Neither of these paragraphs are incorporating a structure for the performance of mechanically adjusting distances. Given the lack of adequate description in the specification, a 112(a) rejection is merited. Given the lack of description, one with ordinary skill in the art would not know how to perform the mechanically adjusting based on the specification. Rail systems, rack and pinion systems, linear actuators, scissor lifts, and linear slides are some means that can perform mechanical adjustment of a distance. However, due to the Applicant’s lack of clarity, it would be unclear to one with ordinary skill in the art what means is appropriate for the design of the claimed invention. Therefore, the element is indefinite and merits a 112(b) rejection. 
Applicant argues that original claim 12 provides support. Again, there is no support for structure in the claim. It recites “Dual image system, according to claim 1, wherein the relative distance and the relative angle between each gamma detection region of each Compton detector may be mechanically adjustable.” A 112(f) interpretation was not invoked on this claim as it did not recite means type language. In the current case though, it is purely functional and there is no means type language or a generic placeholder. However, it still is not imparting any structure no how adjustment is actually performed.
Examiner maintains 112(f) invocation and the following 112 rejections.

Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that Seo is adjusting between two scattering detectors and is not adjusting with respect to the absorber. Applicant argues that they are adjusting the distances between the scatterers and the absorbers. Furthermore, Applicant argues that their detectors are symmetrically disposed and are able to acquire cone trajectories and results in accuracy gain.
Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Applicant’s claims are broad. There is no recitation of either scatterers or absorbers in the entirety of the claim set. Instead, what is present in the claims is that there are Compton scattering detectors with two separate bodies. The term “body” is broad as is and encompasses any form of detection region. Applicant has not claimed that there must be one absorbing detecting region and one scattering detection region. The claim in it’s current form is broad and can encompass two detecting regions that are both absorbers, both scatterers, or one of each. Assuming, arguendo, such specificity was present, Seo still teaches a scenario where there is an absorber and scatterer are present. Applicant is correct in stating that Seo explicitly recites “The distance between the second scatterer detector and the absorber detector is fixed at 1 cm.” However, in pages 8-9 of the arguments, Applicant has also acknowledged that there are two scatterers and one absorber by stating “Seo, on the other hand, discloses a double-scattering Compton camera comprising three separate bodies substantially aligned in a same detection direction (two scatterer detectors and one absorber detector)” and citing Fig. 3 of Seo. Before, Applicant’s citation of Seo, Seo explicitly states “The first scatterer detector is mounted on a precision rail system so that its position can be changed as necessary.” That is the detection body that is cited. Seeing the Fig. 3 of Seo below, moving the first DSSD shows that the distance is altered with respect to the source plane, the second DSSD, and the NaI(Tl) that is acting as the absorber. Therefore, the adjustment of a first scatterer is still an adjustment of distance with respect to the absorber.

    PNG
    media_image1.png
    222
    461
    media_image1.png
    Greyscale

Applicant’s argument’s about conical structures and accuracy are not persuasive as that is not present in the claim.
In response to applicant's argument that their system is more accurate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the argument about accuracy is not with respect to a standard or how it is greater than Inoue, Weinberg, or Seo. Furthermore, the rejection below shows the motivation and advantages of the obvious combination.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., conical structures, absorbers, accuracy, scatterers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Examiner maintains the rejection. Examiner encourages Applicant to read the entirety of Inoue, Weinberg, and Seo as they teach multiple embodiments with various configurations and obviate Applicant’s claims. Furthermore, Examiner notes that Fig. 1 and 2 are note present in the drawings of the application and new matter cannot be introduced after filing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“the Compton scattering detector comprises means for mechanically adjusting…” in claims 1 and 16: A review of the original specification does not appear to set forth a corresponding structure for the claimed means for mechanically adjusting.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 8-11, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As described above in the claim interpretation section and below in the 112(b) rejection, the disclosure above does not provide adequate structure to perform “mechanically adjusting”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8-11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 27-28, recite “the ultrasound imaging device and the first and second gamma detectors have such aligned detection surfaces, making an angle between 0 and 90 degrees”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how three surfaces create one angle. The definition of an angle is “An angle is formed when two straight lines or rays meet at a common endpoint” (Link: https://www.splashlearn.com/math-vocabulary/geometry/angle). There are three surfaces (the ultrasound imaging device and the first and second gamma detectors) claimed for one angle (an angle). It would be unclear to one with ordinary skill in the art which of the two surfaces are formulating the angle.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim. 

Claim 15 is indefinite for the following reasons:
Lines 14, recite “if necessary”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this element is being actively claimed or is an intended use limitation. Furthermore, it is unclear what criteria would necessitate the mechanical adjustment. 
For purposes of examination, the Office is considering the element to be intended used and not required to meet the scope of the claim.

Claim limitation “means for mechanically adjusting” (See claims 1 and 16) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It would be unclear to one with ordinary skill in the art what structural features or components are needed to satisfy this claimed “mechanically adjusting”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For purposes of examination, the Office is considering a railing system as a “means for mechanically adjusting”.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 8-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (PGPUB No. US 2003/0004413) in view of Weinberg (PGPUB No. US 2001/0056234) further in view of Seo et al. ("Multitracing Capability of Double-Scattering Compton Imager With NaI(Tl) Scintillator Absorber", June 2010, IEEE Transactions on Nuclear Science, Vol. 57 No. 3, pages 1420-1425).

Regarding claim 1, Inoue teaches the dual image system, suitable for use in oncological diagnoses and real time guided biopsies, that comprises: 
an ultrasound imaging device for obtaining signals associated with one or more anatomical images of a gamma ray source (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation. Paragraph 0054 teaches that the imaging areas of the ultrasound and the gamma modalities can be overlapped. Paragraph 0051 teaches that the gamma ray information-detecting unit is generated based on the radioisotope. Fig. 1 shows the ultrasound and gamma modalities imaging the same part of the examinee. Fig. 10 teaches that the superimposition of the images are done of the same area);
a first gamma ray detector and a second gamma ray detector for obtaining signals associated with one or more functional images of the gamma ray source (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation. Paragraph 0054 teaches that the imaging areas of the ultrasound and the gamma modalities can be overlapped. Paragraph 0051 teaches that the gamma ray information-detecting unit is generated based on the radioisotope. Fig. 1 shows the ultrasound and gamma modalities imaging the same part of the examinee. Fig. 10 teaches that the superimposition of the images are done of the same area. Fig. 14 shows the gamma ray information-detecting unit 20a and 20b are on opposite sides of the ultrasonic wave information-detecting unit 22), wherein the first and the second gamma ray detectors are disposed at opposite sides of the ultrasound imaging device (Fig. 14 shows the gamma ray information-detecting unit 20a and 20b are on opposite sides of the ultrasonic wave information-detecting unit 22); 
an electronic module for processing the associated signals obtained by the ultrasound imaging device and by the first and second gamma ray detectors (Paragraph 0025 teaches information processing unit 18 and that it processing the image data from probe 14 which holds both the ultrasound and gamma units. Paragraph 0024 teaches that the Fig. 14 shows an embodiment of the medical imaging apparatus. Paragraph 0027 teaches that the medical imaging apparatus has the gamma ray information-detecting unit and the ultrasonic wave information-detecting unit and Fig. 2 has the circuit diagram. Furthermore, the use of a processor in an electronic system is inherently present to operate with all the gamma ray detectors);
a casing housing the ultrasound imaging device and the first and second gamma ray detectors (Probe 14 which holds both the ultrasound and gamma units as seen in Fig. 2. Fig. 14 shows the gamma ray information-detecting unit 20a and 20b are on opposite sides of the ultrasonic wave information-detecting unit 22. Paragraph 0026 teaches that the probe holds the housing); wherein: 
the ultrasound imaging device and the first and second gamma ray detectors have such aligned detection surfaces, making an angle between 0 and 90 degrees (Paragraph 0056 teaches that the ultrasonic wave information detecting unit 22 is connected via hinges 96a and 96b with the gamma ray information detecting units 20a and 20b such that they are rotatable about one another. Fig. 14 shows that with the arrows are indicating rotation about the hinge).  
	While Inoue teaches the placement of gamma ray detectors on opposite sides of the ultrasound device (See above), Inoue is silent about the specific structural aspects of the gamma ray detectors. Inoue is silent regarding a system, comprising:
the first and second gamma ray detectors are gamma ray Compton scattering detectors, wherein each of said first and second gamma ray detectors comprises two separate bodies, each of said bodies comprising at least one gamma ray detection regions, such that at least one detection region in one of the two separate bodies and one detection region in the other of the two separate bodies are substantially aligned in a same detection direction and spaced such that each of said at least two gamma ray detection regions is capable of detecting at least one Compton interaction of a single incident gamma ray traveling from the gamma ray source between said at least two gamma ray detection regions; 
the first and second Compton scattering detectors comprise means for mechanically adjusting the relative distance between the two separate bodies, along the detection direction, wherein said means is adapted to adjust independently the distance between the two separate bodies of the first Compton scattering detector and the distance between the two separate bodies of the second Compton scattering detector.
	In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a system, comprising:
the first and second gamma ray detectors are gamma ray Compton scattering detectors (Compton camera 136. See below paragraphs for discussion about the second detector), wherein each of said first and second gamma ray detectors comprises two separate bodies (See modified Fig. 8 below. See below paragraphs for discussion about the second detector), each of said bodies comprising at least one gamma ray detection regions (Modified Fig. 8 below shows the detector 134 on the rear plane and the detector 128 on the front plane), such that at least one detection region in one of the two separate bodies and one detection region in the other of the two separate bodies are substantially aligned in a same detection direction and spaced such that each of said at least two gamma ray detection regions is capable of detecting at least one Compton interaction of a single incident gamma ray traveling from the gamma ray source between said at least two gamma ray detection regions (Paragraph 0061 teaches that the Compton camera has a first and second detector plane 128 and 134. This is able to take into account the angular deviation due to Compton interaction. The two planes are shown in Fig. 8 to be aligned in the direction of the source 124 and volume of interest 125 with a space between them. The ray 126 is shown to be interacting with the plane 128 and then interacting with the plane 134, both of which are placed on different and separate planes of the Compton camera housing 136. Paragraph 0064 teaches that the gamma cameras can be used in conjunction with ultrasound imaging. Paragraph 0061 teaches that the gamma rays are emitted from the source 124 located in the volume of interest).

    PNG
    media_image2.png
    528
    588
    media_image2.png
    Greyscale

Modified Fig. 8
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a gamma ray detectors with two regions that are spaced apart and are able to detect Compton interactions. The incorporation of the Weinberg design of the gamma ray detectors would be integrated into the gamma ray detector cases of Inoue as seen in Fig. 14. Given that the claim has cited two gamma ray detectors with the two bodies each, incorporating the Weinberg design in each of the gamma ray detectors of Inoue would result in the claimed element. Even Weinberg is aware that two gamma ray detectors can be utilized as seen in his Fig. 7 embodiment. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg). The back projection that is applied on the two planes is used in image derivation (Paragraph 0061 of Weinberg). Such a design is beneficial as it provides two instances of data collection and allows for increased image precision and accuracy in each gamma ray detector.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the Weinberg design discussed above in more than one gamma ray detector (in this case both gamma ray detectors of Inoue’s Fig. 14), since it has been held that the mere duplication of parts has no patentable significant unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Such a duplication is beneficial as it results in additional data collection with the additional gamma ray detector that can result in more accurate and precise data being acquired.
However, Weinberg is silent regarding a system, the first and second Compton scattering detectors comprise means for mechanically adjusting the relative distance between the two separate bodies, along the detection direction, wherein said means is adapted to adjust independently the distance between the two separate bodies of the first Compton scattering detector and the distance between the two separate bodies of the second Compton scattering detector.
In an analogous imaging field of endeavor, regarding the use of gamma detection, Seo teaches a system, the first and second Compton scattering detectors comprise means for mechanically adjusting the relative distance between the two separate bodies, along the detection direction, wherein said means is adapted to adjust independently the distance between the two separate bodies of the first Compton scattering detector and the distance between the two separate bodies of the second Compton scattering detector (Fig. 3 shows the DSSD scattering detectors are in the same detecting direction as the source and source plane with a distance between the two of them. Paragraph 2 of the “System Overview” teaches that the first scattering detector is mounted on a precision rail system to change its position. Fig. 2 shows a prototype configuration with a detector on the railing. Abstract teaches that it is able detect Compton gamma sources. The rail system is shown to be working with the two bodies of the one detector and adjusting the distances between the two bodies of the detector. See below paragraphs for discussion about the second detector).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and Weinberg with Seo’s teaching of a means to adjust two gamma ray detection regions that are located on the bodies. The incorporation of the Seo design of the railing systems would adjust the bodies of Weinberg’s detector that would be integrated into the gamma ray detector bodies of Inoue as seen in Fig. 14. Given that the claim has cited two gamma ray detectors with means for adjusting, incorporating the Seo design in each of the gamma ray detectors of Inoue would result in the claimed element. Such a design is beneficial as it allows for dynamic changes as the data collection necessitates (Paragraph 2 of the “System Overview” of Seo). Furthermore, this is a more sophisticated data collection system with faster detection and higher spatial resolution (Abstract of Seo).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the Seo design discussed above in more than one gamma ray detector (in this case both gamma ray detectors of Inoue’s Fig. 14. Given that the detectors are in separate structures as seen in Inoue’s Fig. 14, the placement of a railing in each would result in independently functioning railings), since it has been held that the mere duplication of parts has no patentable significant unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Such a duplication is beneficial as it results in additional data collection with the additional gamma ray detector that can result in more accurate and precise data being acquired.

Regarding claim 2, modified Inoue teaches the dual image system in claim 1, as discussed above.
However, Inoue is silent regarding a system, wherein each of the at least two gamma ray detection regions comprises: 
a plurality of scintillation crystals and 
a plurality of photomultipliers coupled to said plurality of scintillation crystals.
In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a system, system, wherein each of the at least two gamma ray detection regions comprises: 
a plurality of scintillation crystals (Paragraph 0031 teaches that a GSO crystal array can be used for the camera), and 
a plurality of photomultipliers coupled to said plurality of scintillation crystals (Paragraph 0031 teaches that the crystal array has a photomultiplier face and paragraph 0036 teaches that the PMT is coupled to a particular crystal in the detector array).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a plurality of scintillation crystals that are coupled with photomultipliers. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg). A corresponding connection is further beneficial as it ensures precise data collection from each crystal and reduces information loss.

Regarding claim 5, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue teaches a dual image system, wherein the first and second gamma ray Compton scattering detectors each comprises a single detection volume (Fig. 14 shows the detectors 20a and 20b being gamma ray detecting devices and are show to be made up of their own bodies and detecting different areas 90a and 90b).
While Inoue teaches the placement of gamma ray detectors on opposite sides of the ultrasound device (Fig. 14), Inoue is silent regarding a dual image system, capable of distinguish two or more interactions of a same gamma ray inside said single detection volume.
	In an analogous imaging field of endeavor, regarding the use of gamma detection, Weinberg teaches a system, wherein the first and second gamma ray Compton scattering detectors each comprises a single detection volume, capable of distinguish two or more interactions of a same gamma ray inside said single detection volume (Paragraph 0061 teaches that the Compton camera has a first and second detector plane 128 and 134. This is able to take into account the angular deviation due to Compton interaction. The two planes are shown in Fig. 8 to be aligned in the direction of the source 124 and volume of interest 125 with a space between them. The ray 126 is shown to be interacting with the plane 128 and then interacting with the plane 134. See below paragraphs for discussion about the second detector).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with Weinberg’s teaching of a single volume detection that distinguishes two or more interactions. The incorporation of the Weinberg design of the gamma ray detectors would be integrated into the gamma ray detector bodies of Inoue as seen in Fig. 14. Given that the claim has cited two gamma ray detectors, incorporating the Weinberg design in each of the gamma ray detectors of Inoue would result in the claimed element. Even Weinberg is aware that two gamma ray detectors can be utilized as seen in his Fig. 7 embodiment. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg). The back projection that is applied on the two planes is used in image derivation (Paragraph 0061 of Weinberg). Such a design is beneficial as it provides two instances of data collection and allows for increased image precision and accuracy.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the Weinberg design discussed above in more than one gamma ray detector (in this case both gamma ray detectors of Inoue’s Fig. 14), since it has been held that the mere duplication of parts has no patentable significant unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Such a duplication is beneficial as it results in additional data collection with the additional gamma ray detector that can result in more accurate and precise data being acquired.
Alternatively, in an analogous imaging field of endeavor, regarding the use of gamma detection another embodiment of Weinberg teaches a system, wherein the first and second gamma ray Compton scattering detectors each comprises a single detection volume, capable of distinguish two or more interactions of a same gamma ray inside said single detection volume (Paragraph 0056-0058, teach that detectors at 112 and 118 are able to obtain the positron annihilation occurring in source 104 within a volume of interest 106. See Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Inoue with the other embodiment of Weinberg’s teaching a single volume detection that distinguishes two or more interactions. This modified system would provide the user with a pixel information of the source at a high value (Paragraph 0059 of Weinberg). Image differentiation is further beneficial as it ensures that there is no interference with incorrect information during image generation.

Regarding claim 6, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system, that further comprises a computational module (Information processing unit 18) connected to:
the electronic module (Display 56. Fig. 1 shows that the information processing unit is connected to the display, mouse and keyboard); and 
a screen or display adapted to show anatomical and functional images (Paragraphs 0046-0047 teach that the first and second tomographic images are received and processed. Paragraph 0050 teaches that both of the images are displayed).

Regarding claim 8, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system, wherein the first and second gamma ray Compton scattering detectors are disposed in juxtaposition to the ultrasound imaging device at a side region of said ultrasound imaging device (Fig. 14 shows the gamma ray information detecting units 20a and 20b on both sides of the ultrasonic wave information detecting unit 20. The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon1.).
	
Regarding claim 9, modified Inoue teaches the dual image system in claim 1, as discussed above.
	While Inoue teaches the placement of gamma ray detectors on opposite sides of the ultrasound device (Fig. 14), the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system, wherein the ultrasound imaging device is detachable from at least one of the first and second gamma ray Compton scattering detectors.
In an analogous imaging field of endeavor, regarding the acquisition of gamma and ultrasound information, another embodiment of Inoue teaches a dual image system, wherein the ultrasound imaging device is detachable from the gamma ray Compton scattering detector (Fig. 13 shows the gamma ray information detecting unit 22 is separate from the ultrasonic wave information detecting unit 10 The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon2.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of separated gamma ray and ultrasonic devices. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue). A separability also allows for a more dynamic and portable device that allows for the user to utilize one modality with a greater emphasis.
	Furthermore, it would have been obvious to one with ordinary skill in the art at the time the invention was made for the ultrasound imaging device to be detachable use from the Compton detector, since it has been held that making a component removable to accomplish the same result only requires routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
	Such a detachable feature of the ultrasound device to be separable from the Compton detector would allow for a more compact system that is able to image the patient with excellent portability and recognize high impedance tissue of the patient (Paragraphs 0004-0005 of Inoue).

Regarding claim 10, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system, further comprising wiring or wireless communication means for data transmission between the first and second gamma ray Compton scattering detectors, the electronic module and a computational module (Fig. 1 shows that the gamma ray information-detecting unit 20 is connected to the information processing unit 18 via a cable 16. The information processing unit 18 is shown to work in collaboration with the display 56. Fig. 3 shows that the detectors 28 of the gamma ray information detecting unit 20. Paragraphs 0030 and 0050-0051 teaches that the display 56 displays the images and combined images. Fig. 14 shows the images to be combined).

Regarding claim 11, modified Inoue teaches the dual image system in claim 1, as discussed above.
	Inoue further teaches a dual image system, that further comprises a collimator coupled to each of the first and second gamma ray Compton scattering detectors (Paragraph 0027 teaches that the gamma ray information detecting unit 20 holds the collimator 26 and the detectors 28. See Fig. 3 The detection of gamma rays allows for the detection of Compton scattering as Compton Scattering is the scattering of a gamma ray photon3. Fig. 14 shows two gamma ray detecting units 20a and 20b. It is well-known that collimators are present and utilized in gamma ray detectors and nuclear medicine. The purpose of a collimator is to make gamma rays information comprehensible to the detector4).

Regarding claim 14, modified Inoue teaches the dual image system in claim 1, as discussed above.
However, the combination of Inoue and the specific embodiment of Weinberg is silent regarding a dual image system that comprises a needle to perform guided biopsies.
	In an analogous imaging field of endeavor, regarding the use of gamma detection, another embodiment of Weinberg teaches a system that comprises a needle to perform guided biopsies (Paragraph 0067 teaches the use of a needle that is used for optional biopsy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Weinberg with Weinberg’s teaching of a needle to perform biopsies. This modified system would provide the user with an easy to manipulate field of view with a gamma camera (Paragraph 0008 of Weinberg). Furthermore, the system would allow the user to determine three-dimensional representations of the regions of interest (Paragraph 0014 of Weinberg). It also allows for the localization of objects of interest in the space (Paragraph 0067 of Weinberg). 

Regarding claim 16, modified Inoue teaches the dual image system in claim 1, as discussed above.
Inoue further teaches dual image system, further comprising means for mechanically adjusting a relative angle between each body of the first and second gamma ray Compton scattering detectors, said means being adapted to adjust independently the angle between the two separate bodies of the first Compton scattering detector and the distance between the two separate bodies of the second Compton scattering detector (Paragraph 0056 teach that the detectors 20a and 20b are able to rotate based on the hinges 96a and 96b. This movement about the hinges alters the detectors’ spatial relationship between each other. Paragraph 0057 teaches that the detectors are adjusted to the position of the target tissue. Fig. 14 shows the angular movement of the detectors 20a and 20b about the hinges 96a and 96b via the arrows. There are two hinges with respect to the ultrasound device. Each one is operable separately).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and the specific embodiment of Weinberg with another embodiment of Inoue’s teaching of the mechanical adjustment of the angles and distance of the detectors. This modified apparatus would allow for easy analysis of images of a patient. This includes the specific tissue of the patient (Paragraph 0009 of Inoue).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (PGPUB No. US 2003/0004413) in view of Weinberg (PGPUB No. US 2001/0056234) further in view of Seo et al. ("Multitracing Capability of Double-Scattering Compton Imager With NaI(Tl) Scintillator Absorber", June 2010, IEEE Transactions on Nuclear Science, Vol. 57 No. 3, pages 1420-1425) further in view of Daghighian (PGPUB No. US 2012/0032086).

Regarding claim 15, modified Inoue teaches the system in claim 1, as discussed above.
	Inoue further teaches a method, carrying out the following steps:
the dual image system is deployed on a surface or a subject's body (Probe 14, comprising the gamma ray information detecting unit 22 and the ultrasonic wave information detecting unit 20, is place on the patient 12 in Fig. 1);
anatomical image information signals of said surface or body are generated by the ultrasound imaging device (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation);
functional image information signals of said surface or body are generated by the first and second gamma ray Compton scattering detectors (Paragraph 0053 teaches gamma ray information-detecting unit 20 and the image generation from the gamma image 90. Paragraph 0051 teaches that the gamma information allows for the determination of tissue based on the radioisotope absorption. Fig. 14 shows the two detectors 20a and 20b with two imaged areas 90a and 90b);
the anatomical image information signals generated by the ultrasound imaging device and the functional image information signals generated by the gamma ray Compton scattering detector are processed by the electronic module (Paragraph 0025 teaches information processing unit 18 and that it processing the image data from probe 14 which holds both the ultrasound and gamma units);
the processed anatomical image information signals and functional image information signals are sent to a computational module (Paragraphs 0046-0047 teach that the first and second tomographic images are received and processed. Paragraph 0050 teaches that both of the images are displayed on display 56).
While Inoue teaches the placement of gamma ray detectors on opposite sides of the ultrasound device (Fig. 14), the combination of Inoue and Weinberg is silent regarding a method, 
at least one of the distance between the two separate bodies of the first Compton scattering detector or the distance between the two separate bodies of the second Compton scattering detector is mechanically adjusted, if necessary, and new functional image information signals of said surface or body are generated by the gamma ray Compton scattering detectors.
In an analogous imaging field of endeavor, regarding the use of gamma detection, Seo teaches a system,
at least one of the distance between the two separate bodies of the first Compton scattering detector or the distance between the two separate bodies of the second Compton scattering detector is mechanically adjusted, if necessary, and new functional image information signals of said surface or body are generated by the gamma ray Compton scattering detectors (Fig. 3 shows the DSSD scattering detectors are in the same detecting direction as the source and source plane with a distance between the two of them. Paragraph 2 of the “System Overview” teaches that the first scattering detector is mounted on a precision rail system to change its position. Fig. 2 shows a prototype configuration with a detector on the railing. Abstract teaches that it is able detect Compton gamma sources. The rail system is shown to be working with the two bodies of the one detector and adjusting the distances between the two bodies of the detector. See below paragraphs for discussion about the second detector).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue and Weinberg with Seo’s teaching of a means to adjust two gamma ray detection regions that are located on the bodies. The incorporation of the Seo design of the railing systems would adjust the bodies of Weinberg’s detector that would be integrated into the gamma ray detector bodies of Inoue as seen in Fig. 14. Given that the claim has cited two gamma ray detectors with means for adjusting, incorporating the Seo design in each of the gamma ray detectors of Inoue would result in the claimed element. Such a design is beneficial as it allows for dynamic changes as the data collection necessitates (Paragraph 2 of the “System Overview” of Seo). Furthermore, this is a more sophisticated data collection system with faster detection and higher spatial resolution (Abstract of Seo).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the Seo design discussed above in more than one gamma ray detector (in this case both gamma ray detectors of Inoue’s Fig. 14. Given that the detectors are in separate structures as seen in Inoue’s Fig. 14, the placement of a railing in each would result in independently functioning railings), since it has been held that the mere duplication of parts has no patentable significant unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Such a duplication is beneficial as it results in additional data collection with the additional gamma ray detector that can result in more accurate and precise data being acquired.
While Inoue teaches the display of the ultrasonic and gamma images on a display (Paragraph 0026 teaches ultrasonic wave information-detecting unit 22 and paragraph 0053 teaches that ultrasound image area 92 for image generation. Paragraph 0053 teaches gamma ray information-detecting unit 20 and the image generation from the gamma image 90. Paragraph 0051 teaches that the gamma information allows for the determination of tissue based on the radioisotope absorption. Paragraph 0050 teaches that both the first and second tomographic images are displayed on the display 56), the combination of Inoue, Weinberg, and Seo is silent regarding a system that displays the images in real time.
In an analogous imaging field of endeavor, regarding the application of gamma ray detection, Daghighian teaches a system that displays images in real time (Paragraph 0019 teaches that the images are displayed in real time. Paragraph 0058 teaches that the probe can be used in combination with ultrasound imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Inoue, Weinberg, and Seo with Daghighian’s teaching of real time display. This modified apparatus would allow for the real time representation of the surgical field (Paragraph 0035 of Daghighian). Furthermore, this would allow for the easy identification of hot spots in the gamma ray information in a cheap and easy manner (Paragraph 0003 of Daghighian).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paladini (PGPUB No. US 2013/0172739): Teaches the combination of gamma and ultrasound data in a handheld device that has a detachable gamma detector and is able to obtain dual modality images.
Kimchy et al. (PGPUB No. US 2006/0237652): Teaches the combination of gamma and ultrasound data in a handheld device that has a detachable gamma detector and is able to obtain dual modality images.
Kaneko et al. (PGPUB No. US 2011/0243300): Teaches the mechanical adjustment of distances and angles between scatterers and absorbers.
Ida et al. (PGPUB No. US 2017/0261624): Teaches the collection of conical radiation with two detectors that are in the same direction and the mechanical adjustment of distances and angles between scatterers and absorbers.
Tosswill (US Patent No. US 4,090,080): Teaches the mechanical adjustment of distances and angles between scatterers and absorbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/ 
        2 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/ 
        3 Definition of Compton Scattering: https://www.radiation-dosimetry.org/what-is-definition-of-compton-scattering-definition/ 
        4 “The collimator conveys only those photons traveling directly along the long axis of each hole. Photons emitted in other directions are absorbed by the septa (wall) between the holes. Without a collimator in front of the crystal, the image would be indistinct.” (Link: https://nuclearfields.com/collimators-nuclear-medicine.htmhttps://nuclearfields.com/collimators-nuclear-medicine.htm)